Name: 87/68/EEC: Council Decision of 26 January 1987 accepting on behalf of the Community the European Agreement on the Exchange of Blood-grouping Reagents
 Type: Decision
 Subject Matter: health;  European construction;  tariff policy
 Date Published: 1987-02-07

 7.2.1987 EN Official Journal of the European Communities L 37/30 COUNCIL DECISION of 26 January 1987 accepting on behalf of the Community the European Agreement on the Exchange of Blood-grouping Reagents (87/68/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Article 5(1) of the European Agreement on the Exchange of Blood-grouping Reagents provides that the Contracting Parties shall take all necessary measures to exempt from all import duties the blood-grouping reagents placed at their disposal by the other Parties; Whereas any derogation from the Common Customs Tariff, whether autonomous or conventional, falls within the sole competence of the Community; Whereas the entry into force of an Additional Protocol to the Agreement enabling the European Economic Community to become a Contracting Party to that Agreement allows the Community to exercise its competence in this matter; whereas the derogations provided for in the Agreement are already granted by Community rules of relief from customs duty; Whereas the Community ought therefore to become a Contracting Party to the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The European Agreement on the Exchange of Blood-grouping Reagents is hereby accepted on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS